DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment filed 23 August 2021, which has been placed of record and entered in the file. 
Status of the Claims:
Claims 1-15 are pending.
Claim 15 is amended.
Specification and Drawings: 
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.

Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) submitted 25 August 2021, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 is attached to the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
cartridge body comprising a one-way latch rotatable between an unlocked position and a locked position, and a sled comprising a cam configured to rotate the one-way latch in combination with a firing system comprising a firing member movable distally to push said sled distally during said staple firing stroke, and a firing member lockout configured to block said firing member from being moved distally through said staple firing stroke, wherein said firing member lockout is deactivated by said sled when said staple cartridge is seated in said first jaw and said sled is in said unfired position, wherein said firing member is retractable proximally after said staple firing stroke, wherein said sled is releasably attached to said firing member, wherein said sled is retractable proximally by said firing member after said staple firing stroke until said sled contacts said one-way latch, wherein said one-way latch detaches said sled from said firing member and prevents said sled from returning to said unfired position when said sled contacts said one-way latch, and wherein said firing member lockout prevents said firing member from being advanced distally through said staple cartridge again owing to the absence of said sled in said unfired position of claim 1 must be shown or the feature(s) canceled from the claim(s).  
The cartridge body comprising a swing gate rotatable between an undeployed position and a deployed position, and a sled configured to rotate the swing gate in combination with a firing system comprising a firing member movable distally to push said sled distally during said staple firing stroke, and -139-304169013 v1a firing lockout configured to block said firing member from being moved distally through said staple firing stroke, wherein said firing lockout is overcome by said sled when said staple cartridge is seated in said first jaw and said sled is advanced distally from said unfired position, wherein said firing member is retractable proximally after said staple firing stroke, wherein said sled is releasably engaged with said firing member, wherein said sled is retractable proximally by said firing member after said staple firing stroke until said sled contacts said deployed swing gate, wherein said swing gate is positioned distally with respect to said unfired position, wherein said firing member is detachable from  must be shown or the feature(s) canceled from the claim(s).  
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
Claim 1 recites a cartridge body comprising a one-way rotatable latch, a sled comprising a cam configured to rotate the one-way latch, and a firing member lockout, “wherein said sled is retractable proximally by said firing member after said staple firing stroke until said sled contacts said one-way latch, wherein said one-way latch detaches said sled from said firing member and prevents said sled from returning to said unfired position when said sled contacts said one-way latch, and wherein said firing member lockout prevents said firing member from being advanced distally through said staple cartridge again owing to the absence of said sled in said unfired position”.  The configuration and operation of the device are not clear for at least the following:
How and by what mechanism is the sled retractable proximally by the firing member until the sled contacts the one-way latch?  Paragraph [0275] of the specification discloses that the sled is retractable, but describes only a firing lockout in which the sled is not retractable.  It is not clear what element(s) retract the sled until the sled contacts the one-way latch.
How and by what mechanism does the one-way latch detach the sled from the firing member and prevent the sled from returning when the sled contacts the one-way latch?  As shown in figures 139-143 and described in Paragraph [0275], the spent cartridge lock 46490 rotates into a locked position when the sled is advanced.  What prevents the spent cartridge lock 46490 from rotating out of the locked position, and how does the lock prevent the sled from returning?  How is the sled attached to the firing member, and how does the cartridge lock detach the sled? It is not clear what elements(s) prevent the spent cartridge lock from rotating out of the locked position, what elements attach the sled to the firing member, what elements detach the sled from the firing member, and what elements prevent the sled from returning when the sled contacts the one-way latch. 

How and by what mechanism is the firing lockout overcome by the sled when the staple cartridge is seated and the sled is advanced distally from the unfired position?  Paragraph [0275] of the specification discloses a firing lockout that is overcome by the sled when the staple cartridge is seated and the sled is in its proximal position, but not when the sled is advanced distally.  It is not clear what element(s) provide that the firing lockout is overcome by the sled when the staple cartridge is seated and the sled is advanced distally.
The swing gate is positioned distally with respect to the unfired position of what element?  It is not clear to what element this phrase refers.  
How and by what mechanism is the sled retractable proximally by the firing member until the sled contacts the swing gate?  Paragraph [0275] of the specification discloses that the sled is retractable, but describes only a firing lockout in which the sled is not retractable. It is not clear what element(s) retract the sled until the sled contacts the swing gate.

Claims 2-7 and 9-14 are rejected as depending from a rejected independent claim.  While the individual limitations set forth in claims 2-7 and 9-14 in and of themselves are not based on an unclear written description, claims 2-7 and 9-14 are unclear since they include the subject matter of the claims on which they depend.  Applicant is requested to thoroughly review the dependent claims for clarity in light of the above.  
While claims 1-14 have not been rejected over prior art, this is not an indication of allowable subject matter.  

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 9,668,728).  
Williams et al. disclose a staple cartridge comprising a cartridge body 612 (figure 81), a spent cartridge lock 630, 632 (col. 24, lines 35-43; figure 88) movably mounted to the cartridge body (col. 26, . 
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US 2010/0301095).
Shelton et al. disclose a staple cartridge comprising a cartridge body 34 (figure 3, [0058]), a spent cartridge lock 716 (figure 45, [0145]) movably mounted to the cartridge body ([0145]), staples ([0058]) removably stored in the cartridge body, and a sled 536 (figure 46, [0145]) movable distally from an unfired position (figure 46) to a fired position (figure 48) to eject the staples from the cartridge body during a staple firing stroke ([0058]), wherein the sled 536 is configured to switch the spent cartridge lock 716 from an unlocked position (figure 46) to a locked position (figures 48-49) during the staple firing stroke ([0148]-[0151]). 

Response to Arguments
Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive. 
With respect to the objection to the drawings for missing cross-hatching in figure 140, the amendment to the drawings filed 23 August 2021 has overcome this objection, and this objection is hereby withdrawn. 
With respect to the objections to the drawings as failing to show every feature specified in independent claims 1 and 8, Applicant argues that the one-way latch or swing gate is depicted in fig. 139-143, and that there is an illustration of every element in the claims in at least one drawing.
in any drawings.  Further, the drawings do not depict a one-way latch or swing gate in combination with a firing system including a firing member and firing member lockout, in which the firing member is movable distally to push the sled, the firing member lockout blocks the firing member from being moved distally through the staple firing stroke, the firing member lockout is deactivated by said sled, the firing member is retractable proximally after said staple firing stroke, the sled is releasably attached to the firing member, the sled is retractable proximally by the firing member, the one-way latch detaches the sled from the firing member and prevents the sled from returning to the unfired position, and the firing member lockout prevents the firing member from being advanced distally through the staple cartridge again.  Accordingly, the objection to the drawings is still deemed proper.    
With respect to the objection to the specification, the amendment to the specification has overcome this objection, and Applicant’s arguments are persuasive.  This objection is hereby withdrawn. 
With respect to the rejection of claims 1-14 are rejected under 35 U.S.C. 112(a), Applicant argues that claims 1-14 are original claims, and that the written description requirement is met because one of ordinary skill in the art would understand that the inventors were in possession of the claimed invention at the time of filing the application.  

Applicant’s attention is directed to the following:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.  MPEP 2163 I. (emphasis added)

There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Consider the claim "A gene comprising SEQ ID NO:1." The claim may be construed to include specific structures in addition to SEQ ID NO:1, such as a promoter, a coding region, or other elements. Although SEQ ID NO:1 is fully disclosed, there may be insufficient description of other structures embraced by the claim (e.g., promoters, enhancers, coding regions, and other regulatory elements). MPEP 2163 I. A. (emphasis added)

While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). MPEP 2163.03 V. (emphasis added).

Claim 1 recites a cartridge body comprising a one-way rotatable latch, a sled comprising a cam, and a firing member lockout, “wherein said sled is retractable proximally by said firing member after said staple firing stroke until said sled contacts said one-way latch, wherein said one-way latch detaches said sled from said firing member and prevents said sled from returning to said unfired position when said sled contacts said one-way latch, and wherein said firing member lockout prevents said firing member from being advanced distally through said staple cartridge again owing to the absence of said sled in said unfired position”.  
Claim 8 recites a cartridge body comprising a rotatable swing gate, a sled configured to rotate the swing gate, and a firing lockout, “wherein said firing lockout is overcome by said sled when said staple cartridge is seated in said first jaw and said sled is advanced distally from said unfired position, wherein said firing member is retractable proximally after said staple firing stroke, wherein said sled is releasably engaged with said firing member, wherein said sled is retractable proximally by said firing member after said staple firing stroke until said sled contacts said deployed swing gate, wherein said swing gate is positioned distally with respect to said unfired position, wherein said firing member is detachable from said sled when said sled contacts said deployed swing gate, and wherein said firing lockout prevents said firing member from being advanced distally through said staple cartridge again owing to the absence of said sled in said unfired position”.  
The configuration and operation of the device are not clear at least because there is no disclosure (written or in the figures) of any elements that retract and detach the sled, and prevent the sled from returning.
There is no disclosure of how and by what mechanism the sled is retractable proximally by the firing member until the sled contacts the one-way latch or swing gate.  Paragraph [0275] of the not retractable.  It is not clear what element(s) retract the sled until the sled contacts the one-way latch.
There is no disclosure of how and by what mechanism the one-way latch detaches the sled from the firing member and prevents the sled from returning when the sled contacts the one-way latch.  As shown in figures 139-143 and described in Paragraph [0275], the spent cartridge lock 46490 rotates into a locked position when the sled is advanced.  There is no disclosure of what prevents the spent cartridge lock 46490 from rotating out of the locked position, of how the lock prevents the sled from returning, of how the sled is attached to the firing member, and of how the cartridge lock detaches the sled. It is not clear what elements(s) prevent the spent cartridge lock from rotating out of the locked position, what elements attach the sled to the firing member, what elements detach the sled from the firing member, and what elements prevent the sled from returning when the sled contacts the one-way latch/swing gate. 
Applicant further argues that a detachable sled is shown in figure 133 of the application.
However, figure 133 does not disclose a detachable sled.  Figure 133 shows a sled 44740.  Paragraph [0269] discloses that “the firing member 44720 comprises an integral sled 44740 which is configured to engage staple drivers in the staple cartridge 44400”.  Therefore, the sled is integral with the firing member, and the sled is not detachable from the firing member.       
Accordingly, Applicant’s arguments are not persuasive, and the rejection of claims 1-14 under 35 U.S.C. 112(a) is still deemed proper.
 With respect to the objection to claim 15, the amendment to the claim has overcome this objection, and Applicant’s arguments are persuasive.  This objection is hereby withdrawn.
With respect to the rejection of claim 15 under 35 U.S.C. 102(a)(1) over Williams et al. (US 9,668,728), Applicant argues that in the Williams et al. stapler, the cartridge lockout 630 is mounted to the jaw, and is not mounted to a staple cartridge.

With respect to the rejection of claim 15 under 35 U.S.C. 102(a)(1) over Shelton et al. (US 2010/0301095), Applicant argues that Shelton et al. fail to disclose a spent cartridge lock that is switched from an unlocked position to a locked position during the staple firing stroke.
However, Shelton et al. disclose a spent cartridge lock 716 (figure 45, [0145]) and a sled 536 (figure 46, [0145]) movable distally from an unfired position (figure 46) to a fired position (figure 48) to eject the staples during a staple firing stroke ([0058]).  Shelton et al. disclose that the sled 536 is configured to switch the spent cartridge lock 716 from an unlocked position (the sled 536 is depressing upward the ends 728 so that the firing drive slot 700 is unimpeded, [0148], figure 46) to a locked position (firing of the staple cartridge has commenced, the sled distally traverses past the deflectable ends 728, which then spring down into the firing drive slot into the locked position, [0149], fig. 47).  Since as the cutting instrument and sled move distally during the staple firing stroke, the ends are moved into the locked position, then the spent cartridge lock is considered to be switched from an unlocked position to a locked position during the staple firing stroke.  The rejection of claim 15 under 35 U.S.C. 102(a)(1) over Shelton et al. is still deemed proper.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 November 2021


/Linda J. Hodge/
Patent Examiner, Art Unit 3731